UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7506



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANTONIO GERMAINE JOHNSON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:02-cr-00579-CWH; 4:06-cv-00606-CWH)


Submitted:   March 29, 2007                 Decided:   April 3, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Germaine Johnson, Appellant Pro Se. William Earl Day, II,
Rose Mary Parham, Assistant United States Attorneys, Florence,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio Germaine Johnson seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2000)

motion.    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Johnson has not

made the requisite showing.     Accordingly, we deny Johnson’s motion

for a certificate of appealability and dismiss the appeal.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                DISMISSED




                                     - 2 -